Citation Nr: 0811869	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs  (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for the service-connected diabetes mellitus, Type 1. 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel








INTRODUCTION

The veteran had active service from December 1985 to August 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's service-connected diabetes mellitus is not 
shown to be productive of a disability picture manifested by 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice-a-month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for the service-connected diabetes mellitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.655, 4.7, 4.119 including Diagnostic 
Code 7913 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2005, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the March 2005 RO rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2005 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2005 letter and a March 2007 letter advised the 
veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

A March 2006 letter stated that if you have any information 
or evidence that you have not previously told us about or 
given, to us, and that information or evidence concerns the 
level of your disability or when it began please tell us or 
give us the evidence now.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the September 2005 Statement of 
the Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the February 2005 and 
March 2007 VCAA letters were in substantial compliance with 
the first and fourth requirements of Vazquez-Flores to the 
extent that the veteran was notified that he needed to submit 
evidence of worsening that could include specific medical 
evidence, as well as lay evidence from other individuals.

The Board is aware that the February 2005 and March 2007 VCAA 
letters did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  
However, the veteran's March 2005 and August 2007 VA 
examinations involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
statements, reflect that a reasonable person could have been 
expected to understand in this case what was needed to 
substantiate the claim.  Moreover, as the veteran discussed 
his service-connected disability in terms of relevant 
symptomatology in various statements, and so did his wife in 
a March 2005 statement, and he described the functional 
effects of his disabilities on his everyday life in support 
of his claims during his examinations, the Board is satisfied 
that he had actual knowledge of what was necessary to 
substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the September 2005 SOC was 
followed up by SSOCs in June 2007 and November 2007, 
representing VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  Vazquez-Flores, 
slip op. at 9.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
The veteran has not identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The veteran was 
afforded VA examinations in March 2005 and August 2007.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of diabetes mellitus.


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran's diabetes is evaluated under 38 C.F.R. § 4.119, 
Code 7913.  The rating criteria for Diagnostic Code 7913 are 
as follows.  

A rating of 10 percent may be assigned for diabetes mellitus 
is manageable by restricted diet only.  

A rating of 20 percent may be assigned for diabetes mellitus 
when insulin and a restricted diet or when an oral 
hypoglycemic agent and a restricted diet are required.  

A rating of 40 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  

A rating of 60 percent may be assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A rating of 100 percent may be assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

Per the rating criteria of Diagnostic Code 7913, compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation, while noncompensable complications are considered 
part of the diabetic process.  See 38 C.F.R. § 4.120, 
Diagnostic Code 7913, Note (1).  

The March 2005 RO rating decision continued the veteran's 40 
percent disability rating for his service-connected diabetes 
mellitus.  The Board has accordingly considered the evidence 
of the severity of the veteran's symptoms since October 14, 
2004, date of claim for increased rating. 

At the veteran's March 2005 VA examination it was noted that 
the veteran lost 15 pounds since his previous VA examination.  
He reported one hospitalization in Korea, no diabetic 
ketoacidosis, and that he visited his diabetic care provider 
every 3 months.  
 
In July 2005 the veteran was seen at the emergency room in 
order to control his diabetes.  In September 2005 the veteran 
had a dental consultation for a tooth he chipped when he 
reportedly lost consciousness due to his diabetes mellitus. 

At the veteran's August 2007 VA examination he reported one 
hypoglycemic reaction per week for which he self medicated.  
The examiner noted that the veteran was hospitalized only at 
the following times; in 1988 and 2004 for ketoacidosis and in 
February 2000 for a hip injury from a motor vehicle accident 
caused by his diabetes mellitus, the Board notes that the 
veteran is service-connected for that injury.  In addition, 
the veteran was hospitalized in 2002 and 2005 for 
hypoglycemia.  He lost 10 pounds since his previous March 
2005 VA examination and was no longer allowed to drive the 
ambulance for work; however, he did drive for personal use. 

His medications were: 25 units of lantus insulin 
subcutaneously at bed and 11 units of aspartate insulin three 
times a day at meals.  

After careful review of the veteran's VA examinations and VA 
treatment notes the Board finds that his service-connected 
disability picture clearly meets the criteria for the 40 
percent rating since his diabetes mellitus is shown by the 
medical evidence to be treated with prescribed medication, a 
restricted diet, and regulation of activities.  

However, though the veteran's service-connected diabetes 
mellitus does require insulin, restricted diet, and 
regulation of activities it does not warrant a 60 percent 
rating since the veteran has not had episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice-a-month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

In a March 2005 statement the veteran's wife described his 
symptoms and complications with his diabetes mellitus.  She 
reported that within a 2 month period the EMS were at the 
house five times and that firefighters have taken him to the 
hospital for high blood sugar levels.  The Board notes that a 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, no medical evidence has been 
submitted corroborating those assertions and at the August 
2007 VA examination the veteran stated he had only been 
hospitalized five times from 1998 through 2005.  

For all the foregoing reasons, the Board finds the claim for 
a rating higher than 40 percent for service-connected 
diabetes mellitus must be denied.  







ORDER

An increased rating in excess of 40 percent for the service-
connected diabetes mellitus is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


